Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
 

Claims 1-18 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims require “wherein launching the content presentation application comprises creating an application context that indicates a target tag associated with the content presentation application (emphasis added),” or something similar. However, in the specification, paragraph [0065] states:
In some implementations, when the receiver application launches a content streaming application, the receiver application can cause an application context to be created. For example, an application context identified as "Fling" can be created as an origin for messages to be received from the receiver application by the content streaming application. In some implementations, when a content streaming application is done being rendered, the receiver application can set any suitable target for commands that are received from the sender application. For example, the receiver application can set a video tag of the content streaming application as a target for commands that are received from the sender application. As another example, the receiver application can set a video element of the content streaming application as a target for commands that are received from the sender application. These commands can then be executed by the media receiving device upon receiving the command from a sender application. Additionally or alternatively, a destination for commands received from the sender can be set to a particular event handler, which can receive the commands and determine how to properly respond to the received command (emphasis added).

Thus, Applicant’s specification has support for the concept of creating an application context as an origin for messages to be received from the receiver application by the content streaming application when the receiver application launches a content streaming application.
	Further, Applicant’s specification has support for the concept of setting any suitable target for commands that are received from the sender application when a content streaming application is done being rendered.
does not have support for the concept of creating an application content context that indicates a target tag associated with the content presentation application when launching the content presentation application. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims require “wherein launching the content presentation application comprises creating an application context that indicates a target tag associated with the content presentation application (emphasis added),” or something similar. The only occurrence of the word “tag” in Applicant’s specification is in paragraph [0065], wherein Applicant states “[i]n some implementations, when a content streaming application is done being rendered, the receiver application can set any suitable target for commands that are received from the sender application. For example, the receiver application can set a video tag of the content streaming application as a target for commands that are received from the sender application.” Thus, the support for the claim language appears to be that a “target tag” can be a “video tag.” Generally in the art, a “video tag” 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “target tag” in claims 1, 7 and 13 is used by the claim to mean “a target via which instructions received at the computing device are to be transmitted to the receiving application,” while the accepted meaning of a “target tag” (where in the specification an example of a target tag is a video tag) is words or phrases used to give descriptions or context about a video or a segment of a video, or an indicator that informs a video processing apparatus that there is supplemental information associated with the segment of the video to which the tag is attached. The term is indefinite because the specification does not clearly redefine the term. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (Pub. No.: US 2012/0131458) in view of Waller (Pub. No.: US 2013/0019265) and Guzik (Pub. No.: US 2017/0094226).
Regarding claim 1, Hayes discloses a system for presenting content, the system comprising: a media receiving device (Fig. 4, Devices K, M and N, paras. [0055]-[0057]) comprising: a memory; and a hardware processor that, when executing computer-executable instructions stored in the memory, is configured to: establish a communication channel for communication directly with a sending application executing on a computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.”) over a local area network in response to a request from the sending application to establish the communication channel (para. [0048]); in response to establishing the communication channel, launch a receiving application, wherein the receiving application is an application programming interface stored on the media receiving device for communication with the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein ; receive a request, using the receiving application from the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.), to present a media content item that is being presented by the computing device (para. [0065]. “In one example, a user on a cellular phone viewing a video streamed online may select the video with a flick. The cellular phone may then send a link to the video to a television (or device in communication with the television). The television through a connected network card may download the video and play the video.”), wherein the request includes: an identifier of the media content item (para. [0065]. The link is identifying information of the media content item.); launch the content presentation application on the media receiving device (para. [0065]. It is obvious that for a video to be played, something that can be referred to as an “application” must be launched. However, Examiner will also provide ; transmit a request that includes the identifier of the media content item to a server from which the media content item is available (para. [0065]. “The television through a connected network card may download the video and play the video.”); receive the media content item from the server (para. [0065]. “The television through a connected network card may download the video and play the video.”); and in response to receiving the media content item, cause the media content item to begin being presented using the content presentation application executing on the media receiving device (para. [0065]. “The television through a connected network card may download the video and play the video. The user may then control the playback of the video being played on television with the cellular phone.”).
Hayes does not disclose wherein the request includes: an identifier of a content presentation application executing on the computing device to present the media content item; nor does Hayes disclose launch the content presentation application on the media receiving device, wherein launching the content presentation application comprises creating an application context via which one or more instructions received at the computing device are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device. However, in analogous art, Waller discloses that when receiving a broadcast stream, said stream may contain information identifying a broadcast application associated with a selected broadcast service, “wherein the predefined application is launched from the application portal in response to a command from the broadcast application, [and t]he predefined application may be a catch-up application for accessing online content through a network 
application context that indicates a target tag associated with the content presentation application via which one or more instructions received at the computing device are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device. However, in analogous art, Guzik discloses a system which “may receive a remote command from a remote software administration application, over the transceiver via the network interface. A software eventing system responsive to the command may select a custom driver with an event handler to perform the upload over a communications transport than the one the remote command was received (Abstract),” wherein “[a]n example includes a hardware button being pushed, a driver triggering a software event that sends a message to all applications subscribing to the event for which a button has been pushed. If an application has an event handler, that event handler will contain functionality as to what the application should do when a button is pushed,” which teaches that a system can have a target (event handler) to which instructions are sent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes and Waller to allow for launching the content presentation application comprises to create an application context that indicates a target tag associated with the content presentation application via which one or more instructions received at the computing device are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device. This would have produced predictable and desirable results, in that it would allow for applications to function properly by having 
Regarding claim 2, the combination of Hayes, Waller and Guzik discloses the system of claim 1, and further discloses wherein the hardware processor is further configured to: receive, during presentation of the media content item, a playback modification command from the computing device; and in response to receiving the playback modification command, cause, by the media receiver device, presentation of the media content item to be modified in a manner corresponding to the playback modification command (Hayes, para. [0067]).
Regarding claim 3, the combination of Hayes, Waller and Guzik discloses the system of claim 2, and further discloses wherein the playback modification command is a command to pause presentation of the media content item (Hayes, para. [0067]).
Regarding claim 4, the combination of Hayes, Waller and Guzik discloses the system of claim 2, and further discloses wherein the playback modification command is received via a non-persistent communication channel with the computing device (Hayes, paras. [0036], [0048] and [0054]).
Regarding claim 7, Hayes discloses a method for presenting content, the method comprising: establishing, using a hardware processor, a communication channel for communication directly with a sending application executing on a computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the over a local area network in response to a request from the sending application to establish the communication channel (para. [0048]); upon establishing the communication channel, launching a receiving application, wherein the receiving application is an application programming interface stored on the media receiving device for communication with the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.); receiving a request, using the receiving application from the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.), to present a media content item that is being presented by the computing device (para. [0065]. “In one example, a user , wherein the request includes: an identifier of the media content item (para. [0065]. The link is identifying information of the media content item.); launching the content presentation application on the media receiving device (para. [0065]. It is obvious that for a video to be played, something that can be referred to as an “application” must be launched. However, Examiner will also provide teaching in the Waller reference that shows it was well known to launch an application in order to play a video.); transmitting a request that includes the identifier of the media content item to a server from which the media content item is available (para. [0065]. “The television through a connected network card may download the video and play the video.”); receiving the media content item from the server (para. [0065]. “The television through a connected network card may download the video and play the video.”); and upon receiving the media content item, causing the media content item to begin being presented using the content presentation application executing on the media receiving device (para. [0065]. “The television through a connected network card may download the video and play the video. The user may then control the playback of the video being played on television with the cellular phone.”).
Hayes does not disclose wherein the request includes: an identifier of a content presentation application executing on the computing device to present the media content item; nor does Hayes disclose launch the content presentation application on the media receiving device, wherein launching the content presentation application comprises creating an application context via which one or more instructions received at the computing device are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device. However, in analogous art, Waller discloses that when receiving a broadcast stream, said stream may contain information identifying a broadcast application associated with a selected broadcast service, “wherein the predefined application is launched from the application portal in response to a command from the broadcast application, [and t]he predefined application may be a catch-up application for accessing online content through a network connection, and the method may further include controlling a display device to display an Electronic Programme Guide (EPG) in a user interface for selecting one of a plurality of broadcast events, and receiving a user command selecting one of the broadcast events, wherein the predefined application can be launched to access content which corresponds to the selected broadcast event (paras. [0008], [0009]),” such that “it is determined that the requested application, i.e. the application signalled by the broadcaster, is available from the portal. In this case, the apparatus proceeds to step S304 and launches the identified portal application from the portal (Fig. 3, paras. [0045]-[0048]),” which teaches that it was well-known in the art at the time of the invention that certain content may have an application associated with it on which said content can be played back, and thus information identifying this application needs to be included and sent with information identifying the content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes to allow for the request to include an identifier of a content presentation application executing on the computing device to present the media content item, and for the hardware processor to be configured to launch the content presentation application on the media receiving device, wherein launching the content presentation application comprises creating an 
The combination of Hayes and Waller does not explicitly disclose wherein launching the content presentation application comprises creating an application context that indicates a target tag associated with the content presentation application via which one or more instructions received at the computing device are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device. However, in analogous art, Guzik discloses a system which “may receive a remote command from a remote software administration application, over the transceiver via the network interface. A software eventing system responsive to the command may select a custom driver with an event handler to perform the upload over a communications transport than the one the remote command was received (Abstract),” wherein “[a]n example includes a hardware button being pushed, a driver triggering a software event that sends a message to all applications subscribing to the event for which a button has been pushed. If an application has an event handler, that event handler will contain functionality as to what the application should do when a button is pushed,” which teaches that a system can have a target (event handler) to which instructions are sent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes and Waller to allow for launching the content presentation application comprises to create an 
Regarding claim 8, the combination of Hayes, Waller and Guzik discloses the method of claim 7, and further discloses further comprising: receiving, during presentation of the media content item, a playback modification command from the computing device; and upon receiving the playback modification command, causing, by the media receiver device, presentation of the media content item to be modified in a manner corresponding to the playback modification command (Hayes, para. [0067]).
Regarding claim 9, the combination of Hayes, Waller and Guzik discloses the method of claim 8, and further discloses wherein the playback modification command is a command to pause presentation of the media content item (Hayes, para. [0067]).
Regarding claim 10, the combination of Hayes, Waller and Guzik discloses the method of claim 8, and further discloses wherein the playback modification command is received via a non-persistent communication channel with the computing device (Hayes, paras. [0036], [0048] and [0054]).
Regarding claim 13, Hayes discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting content, the method comprising: establishing a communication channel for communication directly with a sending application executing on a computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.”) over a local area network in response to a request from the sending application to establish the communication channel (para. [0048]); upon establishing the communication channel, launching a receiving application, wherein the receiving application is an application programming interface stored on the media receiving device for communication with the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.); receiving a request, using the receiving application from the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another , to present a media content item that is being presented by the computing device (para. [0065]. “In one example, a user on a cellular phone viewing a video streamed online may select the video with a flick. The cellular phone may then send a link to the video to a television (or device in communication with the television). The television through a connected network card may download the video and play the video.”), wherein the request includes: an identifier of the media content item (para. [0065]. The link is identifying information of the media content item.); launching the content presentation application on the media receiving device (para. [0065]. It is obvious that for a video to be played, something that can be referred to as an “application” must be launched. However, Examiner will also provide teaching in the Waller reference that shows it was well known to launch an application in order to play a video.); transmitting a request that includes the identifier of the media content item to a server from which the media content item is available (para. [0065]. “The television through a connected network card may download the video and play the video.”); receiving the media content item from the server (para. [0065]. “The television through a connected network card may download the video and play the video.”); and upon receiving the media content item, causing the media content item to begin being presented using the content presentation application executing on the media receiving device (para. [0065]. “The television through a connected network card may download the video and play the video. The user may then control the playback of the video being played on television with the cellular phone.”).
the request includes: an identifier of a content presentation application executing on the computing device to present the media content item; nor does Hayes disclose launch the content presentation application on the media receiving device, wherein launching the content presentation application comprises creating an application context via which one or more instructions received at the computing device are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device. However, in analogous art, Waller discloses that when receiving a broadcast stream, said stream may contain information identifying a broadcast application associated with a selected broadcast service, “wherein the predefined application is launched from the application portal in response to a command from the broadcast application, [and t]he predefined application may be a catch-up application for accessing online content through a network connection, and the method may further include controlling a display device to display an Electronic Programme Guide (EPG) in a user interface for selecting one of a plurality of broadcast events, and receiving a user command selecting one of the broadcast events, wherein the predefined application can be launched to access content which corresponds to the selected broadcast event (paras. [0008], [0009]),” such that “it is determined that the requested application, i.e. the application signalled by the broadcaster, is available from the portal. In this case, the apparatus proceeds to step S304 and launches the identified portal application from the portal (Fig. 3, paras. [0045]-[0048]),” which teaches that it was well-known in the art at the time of the invention that certain content may have an application associated with it on which said content can be played back, and thus information identifying this application needs to be included and sent with information identifying the content. Therefore, it would have been 
The combination of Hayes and Waller does not explicitly disclose wherein launching the content presentation application comprises creating an application context that indicates a target tag associated with the content presentation application via which one or more instructions received at the computing device are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device. However, in analogous art, Guzik discloses a system which “may receive a remote command from a remote software administration application, over the transceiver via the network interface. A software eventing system responsive to the command may select a custom driver with an event handler to perform the upload over a communications transport than the one the remote command was received (Abstract),” wherein “[a]n example includes a hardware button being pushed, a driver triggering a software event that sends a message to all applications subscribing to the event for which a button has been pushed. If an 
Regarding claim 14, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 13, and further discloses wherein the method further comprises: receiving, during presentation of the media content item, a playback modification command from the computing device; and upon receiving the playback modification command, causing, by the media receiver device, presentation of the media content item to be modified in a manner corresponding to the playback modification command (Hayes, para. [0067]).
Regarding claim 15, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 14, and further discloses wherein the playback modification command is a command to pause presentation of the media content item (Hayes, para. [0067]).
 the non-transitory computer-readable medium of claim 14, and further discloses wherein the playback modification command is received via a non-persistent communication channel with the computing device (Hayes, paras. [0036], [0048] and [0054]).


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (Pub. No.: US 2012/0131458) in view of Waller (Pub. No.: US 2013/0019265) and Guzik (Pub. No.: US 2017/0094226), and further in view of Lejeune (Pub. No.: US 2012/0102526).
Regarding claim 5, the combination of Hayes, Waller and Guzik discloses the system of claim 1, but does not explicitly disclose wherein the request includes timing information that indicates a playback position of the media content item on the computing device. However, in analogous art, Lejeune discloses a method for merging content, wherein “[a] fourth advanced option icon 613 supports "trick play" functionality, which alters the viewing and/or listening from broadcasted programming content to content provided over the network and attempts to coordinate the start of the playback of the network-based content to coincide with the last playback segment of the broadcasted programming content (para. [0060]),” wherein “[t]he "trick-play" feature involves the electronic device determining both provider link 1000 (e.g., URL) for the networked content provider and stored content link 1010 providing access to the content stored by the network content provider that is substantially similar (or identical) to currently broadcasted programming content from the live content broadcaster. Thereafter, the electronic device switches to receive and playback the stored content associated with the link 1010 beginning at the position corresponding to where the playback of the programming content 
Regarding claim 11, the combination of Hayes, Waller and Guzik discloses the method of claim 7, wherein the request includes timing information that indicates a playback position of the media content item on the computing device. However, in analogous art, Lejeune discloses a method for merging content, wherein “[a] fourth advanced option icon 613 supports "trick play" functionality, which alters the viewing and/or listening from broadcasted programming content to content provided over the network and attempts to coordinate the start of the playback of the network-based content to coincide with the last playback segment of the broadcasted programming content (para. [0060]),” wherein “[t]he "trick-play" feature involves the electronic device determining both provider link 1000 (e.g., URL) for the networked content provider and stored content link 1010 providing access to the content stored by the network content provider that is substantially similar (or identical) to currently broadcasted programming content from the live content broadcaster. Thereafter, the electronic device switches to receive and playback the stored content associated with the link 1010 beginning at the position corresponding to where the playback of the programming content ceased (para. [0061; see also figure 10).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the request to include timing 
Regarding claim 17, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 13, wherein the request includes timing information that indicates a playback position of the media content item on the computing device. However, in analogous art, Lejeune discloses a method for merging content, wherein “[a] fourth advanced option icon 613 supports "trick play" functionality, which alters the viewing and/or listening from broadcasted programming content to content provided over the network and attempts to coordinate the start of the playback of the network-based content to coincide with the last playback segment of the broadcasted programming content (para. [0060]),” wherein “[t]he "trick-play" feature involves the electronic device determining both provider link 1000 (e.g., URL) for the networked content provider and stored content link 1010 providing access to the content stored by the network content provider that is substantially similar (or identical) to currently broadcasted programming content from the live content broadcaster. Thereafter, the electronic device switches to receive and playback the stored content associated with the link 1010 beginning at the position corresponding to where the playback of the programming content ceased (para. [0061; see also figure 10).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the request to include timing information that indicates a playback position of the media content item on the computing device. This would have produced predictable and desirable .


Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (Pub. No.: US 2012/0131458) in view of Waller (Pub. No.: US 2013/0019265) and Guzik (Pub. No.: US 2017/0094226), and further in view of Lim et al. (Pub. No.: US 2006/0253873).
Regarding claim 6, the combination of Hayes, Waller and Guzik discloses the system of claim 1, but does not explicitly disclose wherein the hardware processor is further configured to request an authentication token from the content presentation application executing on the computing device. However, in analogous art, Lim discloses a system for transferring video between devices, wherein a user device can register with a network using authentication tokens (Fig. 2, paras. [0036]-[0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the hardware processor to be further configured to request an authentication token from the content presentation application executing on the computing device. This would have produced predictable and desirable results, in that it would allow for the different devices communicating with each other to establish a trusted relationship, which can prevent unauthorized users or devices from accessing a user’s device.
Regarding claim 12, the combination of Hayes, Waller and Guzik discloses the method of claim 7, but does not explicitly disclose further comprising requesting an authentication token from the content presentation application executing on the computing device. 
Regarding claim 18, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 17, but does not explicitly disclose wherein the method further comprises requesting an authentication token from the content presentation application executing on the computing device. However, in analogous art, Lim discloses a system for transferring video between devices, wherein a user device can register with a network using authentication tokens (Fig. 2, paras. [0036]-[0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the hardware processor to be further configured to request an authentication token from the content presentation application executing on the computing device. This would have produced predictable and desirable results, in that it would allow for the different devices communicating with each other to establish a trusted relationship, which can prevent unauthorized users or devices from accessing a user’s device.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 3, 2021